Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 1 of 35 PageID #: 10990




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
       UNITED STATES OF AMERICA,            )
                                            )
             Plaintiff,                     )
                                            )
             v.                             ) No. 4:15-CR-00404-HEA
                                            )
       ADRIAN LEMONS,                       )
                                            )
             Defendant.                     )
                                     PLEA HEARING
                       BEFORE THE HONORABLE HENRY E. AUTREY
                           UNITED STATES DISTRICT JUDGE
                                      MAY 3, 2019
       APPEARANCES:
       For Plaintiff:          Erin O. Granger, Esq.
                               Thomas S. Rea, Esq.
                               OFFICE OF THE U.S. ATTORNEY
                               111 South 10th Street, 20th Floor
                               St. Louis, MO 63102
       For Defendant:          Daniel J. Bruntrager, Esq.
                               BRUNTRAGER AND BILLINGS
                               225 S. Meramec Ave., Suite 1200
                               St. Louis, MO 63105
                               Kathryn B. Parish, Esq.
                               CARLYLE PARISH, LLC
                               3407 Jefferson, Suite 128
                               St. Louis, MO 63118
       Reported By:            REAGAN A. FIORINO, RMR, CRR, CSR, CCR
                               Official Court Reporter
                               United States District Court
                               111 South 10th Street, Eighth Floor
                               St. Louis, MO 63102 | (314)244-7989
           PRODUCED BY COURT REPORTER COMPUTER-AIDED TRANSCRIPTION
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 2 of 35 PageID #: 10991


       Plea Hearing                                                                  2

  1                                   MAY 3, 2019
  2                (The proceedings commenced at 11:31 a.m.)
  3                THE COURT:     Good morning, all.
  4                This is the matter of United States of America
  5    versus Adrian Lemons, also known as "AD" or "D",
  6    Case No. 4:15-CR-404-HEA.
  7                The matter is now before the Court on notice of
  8    change of plea and the parties have provided to the Court a
  9    document entitled Guilty Plea Agreement which consists of 19
 10    pages.
 11                I'll let the record further reflect that the
 12    defendant is now present in open court with counsel,
 13    Mr. Bruntrager; and the Government is present through
 14    Ms. Granger.
 15                Mr. Bruntrager, on behalf of Defendant, are you
 16    ready to proceed?
 17                MR. BRUNTRAGER:      Yes.   And, Your Honor, also present
 18    with me has been my co-counsel throughout this matter Kay
 19    Parish.
 20                THE COURT:     Ms. Parish, good to have you.
 21                Ms. Granger, are you ready to proceed?
 22                MS. GRANGER:     I am, Your Honor.      And also present
 23    for the United States Attorney's Office is Thomas Rea.
 24                THE COURT:     Mr. Rea.
 25                MR. REA:    Good morning, Your Honor.
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 3 of 35 PageID #: 10992


       Plea Hearing                                                                  3

  1                THE COURT:     Is there an announcement at this time,
  2    Mr. Bruntrager?
  3                MR. BRUNTRAGER:      Your Honor, pursuant to extensive
  4    negotiations and discussions with the Government, I have been
  5    authorized by Mr. Lemons to withdraw the former plea of not
  6    guilty that was alleged in the last indictment and enter a
  7    plea to the one remaining count or what we anticipate will be
  8    the one remaining count of Count 19.          We enter a plea of
  9    guilty to that count.
 10                THE COURT:     Very well.
 11                Will you swear in the defendant.
 12                                 ADRIAN LEMONS,
 13    having been first duly sworn in by the clerk, testified:
 14                                   EXAMINATION
 15    BY THE COURT:
 16    Q.    Would you state your full name for the record, please.
 17    A.    Adrian Lemont Lemons.
 18    Q.    Mr. Lemons, did you hear the statement that I made when
 19    we started this proceeding about why we were here?
 20    A.    Yes, sir.
 21    Q.    All right.     And did you hear your attorney's response to
 22    that statement?
 23    A.    Yes, sir.
 24    Q.    And is that a correct statement of why we are here today?
 25    A.    Yes, sir.
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 4 of 35 PageID #: 10993


       Plea Hearing                                                                  4

  1    Q.    Okay.    So you understand that there are some questions I
  2    have to ask you before I accept your plea of guilty to
  3    determine whether your plea of guilty is valid.             Okay?   So as
  4    we go through this process, if I say something that you don't
  5    hear, let me know and I'll speak louder.           If I say something
  6    and you don't understand me, let me know that and I'll repeat
  7    it or rephrase it so that you can.          And if at any time you
  8    want to talk with your lawyer regarding any matters here, let
  9    me know that and I'll give you that opportunity.             All right?
 10    A.    Yes, sir.
 11    Q.    All right.     Also keep in mind you have taken an oath to
 12    answer all of these questions truthfully which means your
 13    failure to do that could cause the United States to come back
 14    against you with a new indictment for perjury.             All right?
 15    A.    Yes, sir.
 16    Q.    Any questions about any of that?
 17    A.    No.
 18    Q.    How old are you, Mr. Lemons?
 19    A.    Forty-one.
 20    Q.    And how far in school have you gone?
 21    A.    Twelfth grade, high school equivalency.
 22    Q.    When did you get your GED?
 23    A.    In 2009.
 24    Q.    Very good.
 25                Do you have any difficulty hearing?
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 5 of 35 PageID #: 10994


       Plea Hearing                                                                  5

  1    A.    No, sir.
  2    Q.    Do you have any difficulty speaking or understanding
  3    English?
  4    A.    No, sir.
  5    Q.    Have you taken any medication before coming to court
  6    today that might keep you from understanding what's going on
  7    in court today?
  8    A.    No, sir.
  9    Q.    Have you used any alcohol or drugs before coming to court
 10    today?
 11    A.    No, sir.
 12    Q.    Have you used any alcohol or drugs within the last 36
 13    hours?
 14    A.    No.
 15    Q.    Have you ever been treated for having or diagnosed as
 16    having any type of mental illness or mental disease?
 17    A.    No.
 18    Q.    Have you ever used or taken any type of medication that
 19    might typically be used to treat mental illness or mental
 20    disease?
 21    A.    No.
 22    Q.    How are you feeling today, Mr. Lemons?
 23    A.    Feeling all right I guess.
 24    Q.    All right.     In your own words tell me why you've come to
 25    court today.     What do you want to do about your case?
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 6 of 35 PageID #: 10995


       Plea Hearing                                                                  6

  1    A.    I came to court today because I feel that this would be
  2    the best solution of the case considering, I guess, everything
  3    surrounding the case.
  4    Q.    All right.     So in that regard, do you want to plead
  5    guilty today?
  6    A.    Yes, sir.
  7    Q.    All right.
  8                THE COURT:     Do you know of any reason,
  9    Mr. Bruntrager, why the Court should not conclude that your
 10    client is competent to proceed at this time?
 11                MR. BRUNTRAGER:      I know of no reason, Your Honor.
 12                THE COURT:     Ms. Granger?
 13                MS. GRANGER:     No, Your Honor.
 14                THE COURT:     Let the record then reflect that on
 15    examination of Defendant and inquiry of counsel, the Court
 16    concludes that the defendant is competent to proceed at this
 17    time.   Having done so, the Court will proceed with its review
 18    of the requirements relating to pleas of guilty and sentencing
 19    in this court under Local Rule 13.05.
 20                (Pursuant to Local Rule 13.05, a bench conference
 21    was held on the record and placed under seal, after which the
 22    following proceedings continued in open court:)
 23    Q.    (By The Court)      Having done so, Mr. Lemons, have you had
 24    an opportunity to discuss your case and review it with your
 25    lawyer?
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 7 of 35 PageID #: 10996


       Plea Hearing                                                                  7

  1    A.    Yes, sir.
  2    Q.    And do you feel that you've had sufficient time to review
  3    your case and talk about it with your lawyer?
  4    A.    Yes, sir.
  5    Q.    And has your lawyer given you advice regarding your case?
  6    A.    Yes, sir.
  7    Q.    Are you satisfied with all of the advice that he has
  8    given you in the case?
  9    A.    Yes, sir.
 10    Q.    Has he answered all of your questions for you fully,
 11    completely and to your satisfaction?
 12    A.    Yes, sir.
 13    Q.    Is there anything at all that you need to know about your
 14    case that you are still confused about?
 15    A.    No, sir.
 16    Q.    Is there anything about your case that you still don't
 17    understand?
 18    A.    No, sir.
 19    Q.    Were there any witnesses that you wanted your lawyer to
 20    contact or that he should have contacted but did not contact
 21    for you?
 22    A.    No, sir.
 23    Q.    Was there any investigation that you wanted your lawyer
 24    to do for you or that he should have done for you that he did
 25    not do?
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 8 of 35 PageID #: 10997


       Plea Hearing                                                                  8

  1    A.    No, sir.
  2    Q.    Was there any information that you wanted your lawyer to
  3    get from the Government regarding your case or that he should
  4    have gotten from the Government regarding your case that he
  5    didn't get?
  6    A.    No, sir.
  7    Q.    Was there anything at all that you wanted your lawyer to
  8    do for you in this case that he has failed to do or refused to
  9    do on your behalf?
 10    A.    No, sir.
 11    Q.    Are you fully satisfied with all the work that your
 12    lawyer has done for you?
 13    A.    Yes, sir.
 14    Q.    Do you have any complaints against your lawyer about
 15    anything as your attorney in this case?
 16    A.    No, sir.
 17    Q.    And do you understand, Mr. Lemons, that when you plead
 18    guilty here today, it means you are giving up your right to a
 19    trial by a jury?
 20    A.    Yes, sir.
 21    Q.    Do you understand that the constitution and laws of this
 22    nation guarantees you the right to have your case decided by a
 23    jury of 12 impartial citizens?
 24    A.    Yes, sir.
 25    Q.    And did you talk about all of that with your lawyer?
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 9 of 35 PageID #: 10998


       Plea Hearing                                                                  9

  1    A.    Yes.
  2    Q.    As a result of that discussion, have you now concluded
  3    that you do, in fact, want to give up your right to a trial by
  4    jury and plead guilty here today?
  5    A.    Yes, sir.
  6    Q.    All right.     Do you understand, though, that if you did go
  7    to trial you would be presumed innocent and it would be the
  8    obligation of the United States to prove you guilty beyond a
  9    reasonable doubt by competent evidence?
 10    A.    Yes, sir.
 11    Q.    Do you further understand that you would not be required
 12    to present any evidence to prove yourself innocent?
 13    A.    Yes, sir.
 14    Q.    You also understand that if you were to go to trial in
 15    this matter, you would have the opportunity to confront any
 16    and all witnesses that the Government might have against you?
 17    A.    Yes, sir.
 18    Q.    In that regard, do you understand that you would then be
 19    able to cross-examine those witnesses as they testified in
 20    this court under oath and in front of a jury?
 21    A.    Yes, sir.
 22    Q.    Do you further understand that at trial you have the
 23    ability to object to any and all evidence that the United
 24    States might attempt to introduce against you at the trial?
 25    A.    Yes, sir.
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 10 of 35 PageID #: 10999


       Plea Hearing                                                               10

   1   Q.     And you further understand that if there was some
   2   evidence that you wanted to present in your own defense you
   3   could, but there is no requirement that you present any
   4   evidence for any purpose since the burden is always on the
   5   Government to prove you guilty beyond a reasonable doubt?
   6   A.     Yes, sir.
   7   Q.     You further understand that if you were to go to trial,
   8   you have the ability to testify or not to testify?
   9   A.     Yes, sir.
 10    Q.     And you understand that if you decided that you did not
 11    want to testify in the trial, Mr. Lemons, the fact that you
 12    did not testify cannot be used by anyone for any purpose?
 13    A.     Yes, sir.
 14    Q.     Any questions about any of this so far?
 15    A.     No, sir.
 16    Q.     All right.    You also understand that if you go forward
 17    with your plea of guilty here today and if I accept your plea
 18    of guilty, I will enter a judgment finding you guilty beyond a
 19    reasonable doubt and impose a sentence on some future date?
 20    A.     Yes, sir.
 21    Q.     And do you understand that whatever sentence I impose is
 22    entirely up to me?
 23    A.     Yes, sir.
 24    Q.     And do you understand that that is true, even though you
 25    might have some agreement between yourself and the Government
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 11 of 35 PageID #: 11000


       Plea Hearing                                                               11

   1   on things that relate to sentencing?
   2   A.     Yes, sir.
   3   Q.     And, finally, do you understand that when you plead
   4   guilty here today, it means you are giving up your right to
   5   not incriminate yourself under the Fifth Amendment of the
   6   Constitution because you will have to admit the facts that
   7   establish a basis for the crime as well as admit the crime
   8   itself?
   9   A.     Yes, sir.
 10    Q.     And is that what you want to do today?
 11    A.     Yes, sir.
 12    Q.     In relation to the charges that bring you here today,
 13    have you had the opportunity to review the indictment and
 14    discuss it with your lawyer?
 15    A.     Yes, sir.
 16    Q.     As a result of that review, are you satisfied that you
 17    understand everything in the indictment?
 18    A.     Yes, sir.
 19    Q.     Do you have any questions about anything in the
 20    indictment?
 21    A.     No, sir.
 22    Q.     Are you also aware of the range of punishment that
 23    applies to the charges in the indictment?
 24    A.     Yes, sir.
 25    Q.     And did you talk to your lawyer about that as well?
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 12 of 35 PageID #: 11001


       Plea Hearing                                                               12

   1   A.     Yes, sir.
   2   Q.     Do you have any questions regarding the range of
   3   punishment?
   4   A.     No.
   5                THE COURT:    Ms. Granger, for the record, what is the
   6   applicable range of punishment in this matter?
   7                MS. GRANGER:     The maximum possible penalty provided
   8   by law for the offense charged in Count 19 to which the
   9   defendant is pleading guilty is imprisonment of not more than
 10    life, a fine of not more than $10 million or both such
 11    imprisonment and fine.        Additionally, the Court shall impose a
 12    period of supervised release or not less than four years.
 13    There is a mandatory minimum term of imprisonment of not less
 14    than ten years for that count and a 100-dollar special
 15    assessment fee.
 16    Q.     (By The Court)     Did you hear everything that Ms. Granger
 17    just said?
 18    A.     Yes, sir.
 19    Q.     And is there anything that Ms. Granger just said that
 20    surprised you in any way?
 21    A.     No.
 22    Q.     All right.    Is anybody forcing you to plead guilty today?
 23    A.     No, sir.
 24    Q.     Has anyone threatened you to compel you to plead guilty?
 25    A.     No, sir.
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 13 of 35 PageID #: 11002


       Plea Hearing                                                               13

   1   Q.     Has anyone promised you anything in exchange for your
   2   plea of guilty?
   3   A.     No, sir.
   4   Q.     Has anybody made any threats against any close friends or
   5   family members to compel you to plead guilty today?
   6   A.     No, sir.
   7   Q.     Have any of your close friends or family members or
   8   associates forced you to plead guilty today for some reason?
   9   A.     No, sir.
 10    Q.     Are you then pleading guilty voluntarily and of your own
 11    free will because that's what you want to do in this case?
 12    A.     Yes, sir.
 13    Q.     All right.    Now, when we started out here today,
 14    Mr. Lemons, I made a reference to the Guilty Plea Agreement.
 15    And page 19 of that Guilty Plea Agreement has your name in
 16    print, and there's a signature above the printed name.
 17    A.     Uh-huh.
 18    Q.     Is that your signature?
 19    A.     Yes, sir.
 20    Q.     And before signing the document, did you review it in its
 21    entirety with your lawyer --
 22    A.     Yes, sir.
 23    Q.     -- and talk about it in detail with him?
 24    A.     Yes, sir.
 25    Q.     And as a result of that review and discussion, are you
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 14 of 35 PageID #: 11003


       Plea Hearing                                                               14

   1   satisfied that you understand everything in the plea
   2   agreement?
   3   A.     Yes, sir.
   4   Q.     Are there any questions at all that you have regarding
   5   anything that's set out in the plea agreement?
   6   A.     No, sir.
   7   Q.     All right.    I'm going to have Ms. Granger tell us what
   8   the substance of the plea agreement is as it relates to the
   9   rights and obligations of the parties, so listen carefully.
 10    When she's finished, I will have some additional questions for
 11    you.    And then after that we will talk about the facts in the
 12    case a little bit.       All right?
 13    A.     Okay.
 14                 THE COURT:    All right.     Ms. Granger.
 15                 MS. GRANGER:     Thank you, Your Honor.
 16                 Pursuant to Rule 11(c)(1)(C) of the Federal Rules of
 17    Criminal Procedure, in exchange for the defendant's voluntary
 18    plea of guilty to the offense of conspiracy to distribute
 19    5 kilograms or more of a mixture or substance containing
 20    cocaine, which is charged in Count 19 of the fifth superseding
 21    indictment, the Government would agree to dismiss Counts 20,
 22    22, 23, 24, 25 and 26 at the time of sentencing.
 23                 The Government expressly reserves the right to
 24    pursue charges of the defendant relating to any crimes of
 25    violence, including but not limited to, any violation of
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 15 of 35 PageID #: 11004


       Plea Hearing                                                               15

   1   Title 18, United States Code, Section 924 involving the use or
   2   discharge of a firearm in furtherance of a drug trafficking
   3   offense and the use of a firearm in furtherance of a drug
   4   trafficking offense resulting in death, even if said offense
   5   or offenses are a part of the drug trafficking conspiracy
   6   charged in this case, accessory after the fact, and
   7   obstructive-type conduct.
   8                The Government agrees to waive the filing of a
   9   criminal information seeking enhanced punishment pursuant to
 10    Title 21, United States Code, Section 851.
 11                 In addition, pursuant to Rule 11(c)(1)(C) of the
 12    Federal Rules of Criminal Procedure, the parties agree that
 13    the defendant's sentence should be 240 months in the Bureau of
 14    Prisons.     The parties further agree that neither party may
 15    request a sentence above or below the joint sentencing
 16    recommendation as set forth.
 17                 If the Court informs the parties prior to sentencing
 18    that it will reject this agreement or sentences the defendant
 19    to a sentence not in conformity with this agreement, then
 20    either party may withdraw from the plea agreement pursuant to
 21    Rule 11(c)(5).
 22                 There is also an agreement as to some of the
 23    guideline calculations, and that begins on page 12 of the
 24    agreement.     Specifically, the parties agree as to Count 19 of
 25    the fifth superseding indictment the parties recommend that
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 16 of 35 PageID #: 11005


       Plea Hearing                                                               16

   1   the base offense level is found in Section 2D1.1.              The parties
   2   agree that the base offense level as to Count 19 is 36
   3   pursuant to 2D1.1.
   4                The parties agree that the quantity of a mixture or
   5   substance for which the defendant is accountable, including
   6   relevant conduct, is at least 150 kilograms of cocaine but
   7   less than 450 kilograms.        The parties recommend that two
   8   levels should be added under 2D1.1(b)(12) because the
   9   defendant maintained a premise for the purpose of
 10    manufacturing or distributing a controlled substance.
 11                 The parties disagree with that the following
 12    specific offense characteristics should apply.             That would be
 13    the two levels pursuant to 2D1.1(b)(1) because a dangerous
 14    weapon was possessed.
 15                 The parties also agree on certain adjustments.
 16    First, the parties recommend that three levels be added
 17    pursuant to 3B1.1(b), as the defendant was a manager or
 18    supervisor, and the criminal activity involved five or more
 19    participants or was otherwise extensive.
 20                 The parties recommend that three levels should be
 21    deducted pursuant to 3E1.1(a) and (b) for acceptance of
 22    responsibility.
 23                 The Government estimates that the total offense
 24    level is 40 and the defendant estimates the total offense
 25    level is 38, unless the defendant is a career offender.
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 17 of 35 PageID #: 11006


       Plea Hearing                                                               17

   1                The determination of the defendant's criminal
   2   history is going to be left to the Court.            Either party may
   3   challenge before and at sentencing the finding of the
   4   presentence report as to the defendant's criminal history and
   5   applicable category.
   6                The defendant's criminal history is known to the
   7   defendant and is substantially available in the pretrial
   8   services report.
   9                There are also some appellate waivers in effect,
 10    Your Honor.     With respect to non-sentencing issues, the
 11    parties waive all rights to appeal all non-jurisdictional,
 12    non-sentencing issues, including but not limited to, any
 13    issues related to pretrial motions, discovery in the guilty
 14    plea, the constitutionality of the statutes to which the
 15    defendant is pleading guilty, and whether the defendant's
 16    conduct falls within the scope of the statute.
 17                 With respect to sentencing issues, the parties
 18    disagree as to whether the two levels should be added pursuant
 19    to 2D1.1B1 and will litigate this issue at sentencing.
 20                 The parties agree to abide by the district court's
 21    determination of that issue and specifically waive their
 22    rights to appeal the district court's -- resulting in the
 23    calculation of the total offense level.
 24                 In the event that the Court accepts the plea and at
 25    sentencing the defendant follows the jointly recommended
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 18 of 35 PageID #: 11007


       Plea Hearing                                                               18

   1   sentencing agreement as set forth in paragraph 2 of this
   2   agreement, as part of the agreement, the parties waive all
   3   rights to appeal all sentencing issues.           Both parties reserve
   4   the right to appeal any determination of the defendant's
   5   career offender status.
   6                Lastly, Your Honor, there is a forfeiture provision
   7   that is set forth on page 17.         As to the forfeiture items that
   8   are set forth in the forfeiture allegation of the indictment,
   9   the United States will file a preliminary order of forfeiture
 10    as to each item 14 days prior to sentencing.             Defendant
 11    reserves the right to file a written objection to that
 12    preliminary order of forfeiture seven days prior to
 13    sentencing.
 14                 As to any item which the parties can not resolve on
 15    the issue of forfeiture, the parties agree to litigate the
 16    issue before the Court at the time of sentencing.              Defendant
 17    specifically reserves his right to contest forfeiture of the
 18    items in the forfeiture allegation under Federal Rule of
 19    Criminal Procedure 32.2, Your Honor, and that is the substance
 20    of the guilty plea.
 21    Q.     (By The Court)     Did you hear all those things as stated
 22    by Ms. Granger?
 23    A.     Yes, sir.
 24    Q.     And is there anything that Ms. Granger just said that you
 25    had not heard or were not aware of or came as a surprise to
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 19 of 35 PageID #: 11008


       Plea Hearing                                                               19

   1   you in any way?
   2   A.     No, sir.
   3   Q.     All right.
   4                THE COURT:    The Court will then approve of the plea
   5   agreement as outlined on the record.
   6                Ms. Granger, tell us, if you would, what the
   7   evidence would have been if the matter had gone to trial that
   8   would establish a factual basis for the charge, the relevant
   9   conduct of Defendant, and the basis upon which one might
 10    conclude Defendant guilty beyond a reasonable doubt.
 11                 MS. GRANGER:     Thank you, Your Honor.
 12                 The parties agree that the following would have been
 13    proven beyond a reasonable doubt had this case proceeded to
 14    trial:
 15                 Between 2012 and 2016, investigators conducted an
 16    investigation into the Velazquez/Lemons drug trafficking
 17    organization for the distribution of cocaine in the Eastern
 18    District of Missouri.       Between 2012 and 2016, in the Eastern
 19    District of Missouri and elsewhere, Defendant Adrian Lemons --
 20    hereinafter Lemons -- conspired with Jose Alfredo Velazquez,
 21    Juan Ramon Garza, Luis Fernando Cantu, Jose Eduardo Cavazos,
 22    and others, to commit the offense of conspiracy to distribute
 23    5 kilograms or more of a mixture or substance containing a
 24    detectable amount of cocaine.
 25                 Jose Alfredo Velazquez and his associates supplied
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 20 of 35 PageID #: 11009


       Plea Hearing                                                               20

   1   large quantities of cocaine to Lemons and his associates in
   2   the St. Louis area.       Lemons in turn supplied a large number of
   3   large-scale, mid-level and street-level drug dealers who sold
   4   cocaine and cocaine base within the St. Louis area.
   5                These individuals included defendant Maurice "Blue"
   6   Woodson, Anthony Jordan, Virgil Sims, Isaiah "Skeet" Love,
   7   Jr., and Craig Walker, among others.
   8                Co-defendant Jose Velazquez coordinated routine bulk
   9   shipments of cocaine from Reynosa, Mexico through the Rio
 10    Grande Valley, and then to the St. Louis, Missouri area.
 11                 Juan Garza, Luis Cantu, and others, acted as
 12    facilitators in the St. Louis area receiving routine shipments
 13    of cocaine, normally transported via truck, and in turn,
 14    shipping bulk quantities of United States currency back
 15    through the southern United States to Mexico as payment for
 16    the cocaine.
 17                 The facilitators received the bulk quantities of
 18    cocaine for delivery to Adrian Lemons and his associates who,
 19    in turn, supplied several other high-level dealers in drug
 20    trafficking organizations operating within the St. Louis area
 21    and Missouri.
 22                 Typical cocaine shipments were generally not less
 23    than 20 kilograms.       Conversely, shipments of United States
 24    currency delivered as part of the conspiracy as consideration
 25    for the cocaine typically were hundreds of thousands of
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 21 of 35 PageID #: 11010


       Plea Hearing                                                               21

   1   dollars.
   2                During the course of the overall investigation,
   3   agents seized in excess of 64 kilograms of cocaine,
   4   approximately over $1.3 million in United States currency
   5   attributable to Lemons and his associates.
   6                Lemons owned and utilized multiple properties in
   7   furtherance of the drug trafficking conspiracy.             Among those
   8   properties were:      1600 McLaran, 8573 Broadway, 877 Wall,
   9   824 McLaran and 7118 Idlewild.
 10                 On February 3, 2014, Homeland Security in Texas
 11    furthered an independent investigation into the
 12    tractor-trailer shipment of bulk quantities of cocaine
 13    destined for the United States.          Specifically, investigators
 14    in Southern Texas seized approximately 30 kilograms of cocaine
 15    being sent to Terry Gilliam and destined for St. Louis,
 16    Missouri.
 17                 February 6, 2014, HSI and DEA St. Louis Divisions
 18    conducted enforcement operations related to the seized
 19    cocaine, feigning a delivery to Terry Gilliam, one of the
 20    members of the organization responsible for this St. Louis,
 21    Missouri distribution point.         Eventually Lemons was also a
 22    member.
 23                 During the operation, agents seized approximately
 24    $138,000 in U.S. currency; and in this were two bundles of
 25    currency labeled "38" and "42".          Subsequent to the successful
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 22 of 35 PageID #: 11011


       Plea Hearing                                                               22

   1   feigned delivery of imitation cocaine, investigators executed
   2   a search warrant at 7230 North Broadway, which was operated by
   3   Terry Gilliam, among others, and recovered items including
   4   approximately 14 kilograms of cocaine, a money counter, a
   5   vacuum sealer, vacuum bags, and a Ruger .40 caliber pistol.
   6                Terry Gilliam would routinely use this stash
   7   location at 7230 North Broadway to receive bulk shipments of
   8   cocaine ranging from 15 to 75 kilograms per shipment from
   9   Velazquez.     After Gilliam's arrest, additional routine
 10    shipping points were used for cocaine deliveries and currency
 11    shipments, including but not limited to the property at
 12    6327 Theodosia, which was operated by Lemons.
 13                 The investigative team developed information that
 14    led to the above-mentioned period of court-authorized
 15    intercepts involving Lemons in August 2014.            Investigators
 16    conducted a comprehensive investigation that included
 17    surveillance during periods of this time, which ultimately led
 18    to the discovery of some drug ledgers in the investigation.
 19                 On or about August 25, 2014, Lemons and his
 20    associates received in excess of approximately 15 kilograms of
 21    cocaine in a delivery facilitated by Velazquez, Garza, Cantu
 22    and others in a manner typical of the conspiracy.
 23    Investigators were aware that Lemons was in possession of that
 24    load of cocaine.
 25                 On August 25, 2014, Dwayne Rainey met with Lemons at
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 23 of 35 PageID #: 11012


       Plea Hearing                                                               23

   1   a stash house located at 7118 Idlewild in St. Louis to receive
   2   cocaine following intercepted communications between them.
   3   That same day, St. Louis County Police Department executed a
   4   vehicle stop of Rainey following his departure from Lemons at
   5   7118 Idlewild.      When approaching Rainey to obtain
   6   identification, the St. Louis City -- or County Police
   7   Department officer observed a black bag in the passenger's
   8   seat of the truck.       During the course of the traffic stop, the
   9   officer returned to his vehicle and shortly thereafter
 10    reapproached Rainey's vehicle.
 11                 Before the officer could make contact with Rainey,
 12    Rainey then fled at a high rate of speed and succeeded in
 13    evading the arrest at that time.          The abandoned truck was
 14    located shortly thereafter and was subsequently impounded.
 15    The black bag previously observed by the officer who made the
 16    initial stop was missing.
 17                 Intercepted communications revealed that Rainey
 18    called Lemons who was utilizing target telephone No. 3 and
 19    said "Boys jumped on me as soon as I left."            Lemons then asked
 20    Rainey, "You make it out?"         And Rainey replied, "I had to
 21    throw."    Rainey threw cocaine from his possession as he fled
 22    from the police.
 23                 A K-9 positively alerted on the truck which
 24    indicated the presence of drugs and a search of the truck
 25    revealed numerous suspected drug ledgers.            In these ledgers,
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 24 of 35 PageID #: 11013


       Plea Hearing                                                               24

   1   the initials "AD" was labeled next to suspected drug ledger
   2   entries.     The initials "TT" and "AD" and the word "me" also
   3   appeared next to references to kilogram quantities of
   4   controlled substances.        Investigators know from Title III
   5   interceptions of that phone that Lemons' street name is "AD"
   6   and Anthony Jordan's street name is "TT."
   7                In October of 2014, investigators identified Juan
   8   Garza as a St. Louis coordinator of drug shipments for
   9   Velazquez.     On October 27, 2014, investigators initiated
 10    surveillance at the residence of Garza and at least one other
 11    facilitator, both of whom were coordinators known to Velazquez
 12    to oversee operations in St. Louis.
 13                 During the surveillance investigators observed Garza
 14    and other facilitator depart from the residence and drive to
 15    Bank of America.      Investigators observed Garza exit the
 16    vehicle, enter the Bank of America.           They were later able to
 17    determine a deposit of $8,000 in United States currency was
 18    made by Garza to an account held in Pharr, Texas.
 19                 On November 10, 2014, investigators established
 20    surveillance on Lemons.        Investigators intercepted a call
 21    between Demetrius O'Neal and Lemons.           Based on the call,
 22    investigators believed that Lemons and O'Neal would be meeting
 23    to conduct a transaction.        Investigators conducted
 24    surveillance and observed a vehicle parked in front of
 25    824 McLaran.      O'Neal exited the vehicle and stood in front of
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 25 of 35 PageID #: 11014


       Plea Hearing                                                               25

   1   the front door of 824 McLaran.
   2                At approximately 5:59 p.m., O'Neal called Lemons
   3   right back and said "I'm at the door," meaning 824 McLaran.
   4   O'Neal then exited the residence approximately 20 minutes
   5   later and departed in the area followed by surveillance units.
   6   Surveillance observed O'Neal pull into Christy's gas station
   7   which is located on Hall Street and enter the store.
   8                Investigators detained O'Neal as he exited the gas
   9   station.     O'Neal denied that the Cadillac belonged to him.
 10    Officers conducted a search of the vehicle based on probable
 11    cause that O'Neal purchased drugs from Lemons inside McLaran.
 12                 Officers discovered a large amount of suspected
 13    cocaine hidden beneath an article of clothing in the backseat
 14    of the vehicle.      Laboratory analysis revealed the presence of
 15    cocaine with a gross weight of 705.41 grams.
 16                 On November 10, 2014, Rainey following O'Neal's
 17    arrest contacted Lemons.        In a court-authorized intercept,
 18    Rainey stated to Lemons that "they pulled him over, grabbed
 19    his lunch" in reference to O'Neal and cocaine.             Rainey further
 20    explained to Lemons that they "let him go."
 21                 These intercepts were followed by a flurry of phone
 22    calls during the evening of November 10, 2014, between Lemons
 23    and Rainey setting up a meeting to discuss the law enforcement
 24    contact with O'Neal and the law enforcement contacts with
 25    various individuals on November 10, 2014.            The meeting and
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 26 of 35 PageID #: 11015


       Plea Hearing                                                               26

   1   communications between Rainey and Lemons following the seizure
   2   from O'Neal, a member of the conspiracy, are consistent with
   3   the leadership/management role of Lemons.
   4                In December 2014, the McAllen Resident Agency of the
   5   San Antonio Division of the FBI developed information relative
   6   to the transportation of bulk shipments of cocaine to various
   7   United States cities at the direction of Jose Perez-Cortez.
   8   This included bulk shipments of cocaine to 6327 Theodosia.
   9   Investigators knew from following Garza in St. Louis in the
 10    fall of 2014 that 6327 Theodosia Avenue was a suspected
 11    location for the importation of drugs into St. Louis for the
 12    Velazquez/Lemons DTO.
 13                 On February 3, 2015, surveillance at or near
 14    McAllen, Texas observed Jose Eduardo Aguirre-Cavazos driving a
 15    Honda.    Investigators conducted investigation and discovered
 16    that he had inserted 20 individual kilograms of cocaine, each
 17    of which was wrapped with black tape, into the trap located in
 18    a tractor vehicle.
 19                 FBI McAllen seized the suspected cocaine.
 20    Subsequent laboratory testing revealed it to be approximately
 21    21.9 kilograms of cocaine.         Thereafter, agents conducted a
 22    controlled delivery of imitation cocaine to 6327 Theodosia,
 23    resulting in arrests and seizures of U.S. currency and drug
 24    distribution notations.
 25                 Within that same general time frame, investigators
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 27 of 35 PageID #: 11016


       Plea Hearing                                                               27

   1   were monitoring judicially-authorized Title III intercepts
   2   consistent with the anticipated cocaine delivery to
   3   6327 Theodosia.
   4                On February 4, 2015, earlier in the evening, Lemons,
   5   using target telephone 5, was intercepted texting Velazquez.
   6   From toll analysis, investigators knew that Garza and Lemons
   7   communicated with Velazquez.         Based upon toll analysis,
   8   investigators believed prior to the interception of
   9   communications of target telephone 5 used by Lemons, that
 10    Velazquez was overseeing the importation of cocaine into
 11    St. Louis with Lemons and Garza/Cantu; thus, investigators
 12    concluded that Velazquez was the point of contact for the
 13    cocaine source of supply for the Lemons DTO.
 14                 On February 5, 2015, Velazquez was intercepted
 15    speaking with Lemons about the 20 kilograms of cocaine to be
 16    delivered on February 6, 2015.         At approximately 9:33 p.m.,
 17    Velazquez texted Lemons on target telephone 5, "My sister,"
 18    meaning cocaine, "is close to you."           From this intercept
 19    Velazquez referred to the bulk cocaine shipment seized in
 20    McAllen and destined for St. Louis as organized by Cortez
 21    previous in the week, the seizure of drug ledgers and bank
 22    slips on February 6, 2015.
 23                 On February 6, 2015, investigators in St. Louis
 24    conducted a controlled delivery of imitation cocaine to the
 25    address of 6327 Theodosia Avenue being the business location
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 28 of 35 PageID #: 11017


       Plea Hearing                                                               28

   1   of Miller Auto Sales in a known location for the importation
   2   of cocaine for Velazquez/Lemons DTO.
   3                Prior to delivering the imitation cocaine, Garza and
   4   Cantu dropped off several items to include $570,245 in U.S.
   5   currency at 6327 Theodosia to Clarence Miller, a mechanic that
   6   worked at the business.        Following the delivery, investigators
   7   executed a search warrant and arrested Miller at that address
   8   after he had begun removing the imitation cocaine from the
   9   vehicle.
 10                 Investigators also detained Garza and Cantu during a
 11    vehicle stop.      Investigators seized 57 individually wrapped
 12    bundles of U.S. currency, each of which was wrapped with black
 13    tape, totaling $570,245 from 6327 Theodosia Avenue.              The black
 14    bundles of U.S. currency were labeled individually "1" through
 15    "57."
 16                 At 11:48 a.m., Velazquez called Lemons on target
 17    telephone 5 and asked, "The boys," meaning Garza and Cantu,
 18    "have been working."       Velazquez then asked, "They already in
 19    the house," in reference to 7118 Idlewild.            Lemons replied, "I
 20    don't know.     They ain't call me."       Velazquez then told Lemons
 21    to call the shop and find out.         Lemons then texted Velazquez,
 22    "Bad bro."     One minute later, Velazquez called Lemons.            Lemons
 23    said, "It ain't good."        Lemons then said, "They," in reference
 24    to police, "all over there man."          Velazquez said, "I still got
 25    some check over there in the house," in reference to money at
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 29 of 35 PageID #: 11018


       Plea Hearing                                                               29

   1   7118 Idlewild.      Velazquez then said to Lemons, "Let me find
   2   out if we can do with the check at the house 'cause I need to
   3   pick 'em up," which Lemons responded, "You ain't listen to
   4   what I'm say'n.      The people at the house," in reference to the
   5   police.
   6                On February 6, 2015, Garza consented to a search at
   7   7118 Idlewild Avenue, the residence of Garza and Cantu, where
   8   $305,380 in U.S. currency was seized, bringing the cumulative
   9   total of United States currency seized in the St. Louis
 10    enforcement operation on February 6, 2015 to $875,625.
 11                 Significantly, during the consent search of the
 12    Garza/Cantu residence, agents also seized additional notes
 13    which constitute drug ledgers.         The Cryptanalysis and
 14    Racketeering Records Unit of the FBI laboratory examined the
 15    documents seized and concluded that the documents contained
 16    notations of an illicit drug distribution business, including
 17    previous shipments of cocaine and United States currency.
 18                 The analysis concluded, in part, that notations
 19    found on some of the items are consistent with the receipt of
 20    "white packages," believed to be slang reference to kilogram
 21    quantities of cocaine.        Moreover, the analysis revealed
 22    notations consistent with the movement of money.
 23    Specifically, the records identified packages of ten dollars,
 24    which is believed to be consistent with monetary bundles of
 25    $10,000.     Investigators believe that the totality of the
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 30 of 35 PageID #: 11019


       Plea Hearing                                                               30

   1   evidence, specifically the packaging and seizures of the money
   2   in 10,000-dollar increments support this conclusion.
   3                On January 13, 2016, investigators executed a search
   4   warrant at 1155 -- 11553 Poeggemoeller,
   5   P-O-E-G-G-E-M-O-E-L-L-E-R, a residence in St. Louis which is
   6   the primary residence of Lemons.          During the search of that
   7   residence, investigators locate Lemons, who was taken into
   8   custody.     They recovered evidence, including but not limited
   9   to two safes in a crawl space in the basement, one of which
 10    contained $245,492.53, a loaded .40 caliber pistol in the
 11    garage cabinet, drug distribution notes, and a handwritten
 12    note including the following language.           It was a reference to
 13    a public storage.       There was also drug notations that
 14    contained a list of conspirators and debts owed to Lemons.
 15    Agents also seized a BMW automobile at the time of the search.
 16                 In total, although the amount of cocaine
 17    attributable to the defendant Adrian Lemons is difficult to
 18    calculate with precision, the parties are in agreement that
 19    based upon the known evidence and including relevant conduct
 20    as well as the conduct of co-defendants reasonably foreseeable
 21    to him, Defendant Lemons is accountable for not less than
 22    150 kilograms of cocaine.        More specifically, multiple
 23    cooperating witnesses have stated that the total amount of
 24    cocaine for which Lemons is responsible exceeds 450 kilograms.
 25                 Expert testimony in the event of trial would
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 31 of 35 PageID #: 11020


       Plea Hearing                                                               31

   1   establish that this amount of cocaine is an amount that is
   2   inconsistent with an amount purely for personal use and is
   3   consistent with the amount possessed for distribution.
   4                THE COURT:    Thank you, Ms. Granger.
   5   Q.     (By The Court)     Did you hear all of those facts stated by
   6   Ms. Granger, Mr. Lemons?
   7   A.     Yes, sir.
   8   Q.     And are all those facts true and correct?
   9   A.     Pretty much.     I mean, yes, it's -- the facts from
 10    February 14, at that present time, I wasn't in the jointly
 11    undertaking with Terry Gilliam, but besides all of that,
 12    everything else was consistent.
 13                 THE COURT:    Ms. Granger.
 14                 MS. GRANGER:     I am not sure which part he is talking
 15    to, Your Honor.      Which page?
 16                 THE COURT:    What page are you talking about?
 17                 THE DEFENDANT:     It was page 4.
 18                 THE COURT:    Okay.
 19                 THE DEFENDANT:     Page 4.
 20                 THE COURT:    Beginning with the paragraph "On
 21    February 3, 2014."
 22                 THE DEFENDANT:     Yeah, the 7230 North Broadway.         I
 23    wasn't in the jointly undertaking with Terry and Velazquez at
 24    that time.
 25                 MS. GRANGER:     Your Honor, I believe the sentence
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 32 of 35 PageID #: 11021


       Plea Hearing                                                                  32

   1   "eventually Lemons was also a member" covers any concerns.
   2                THE DEFENDANT:     Right, yeah, yeah, yeah.        Right.    I
   3   mean, those are facts.        I was just -- yeah, those -- yeah.
   4   That's correct, sir.       I was just making it clear that Lemons
   5   became jointly undertaken with Velazquez later after this
   6   incident.
   7                THE COURT:    Okay.    I gotcha.    Ms. Granger, any
   8   issues?
   9                MS. GRANGER:     No, Your Honor.
 10    Q.     (By The Court)     Having said that, Mr. Lemons, did you,
 11    along with two or more persons, reach an agreement or come to
 12    an understanding between 2012 and January 13, 2016 to
 13    distribute a mixture or substance containing a detectable
 14    amount of cocaine?
 15    A.     Yes, sir.
 16    Q.     Did you knowingly and voluntarily join in the agreement
 17    or understanding either at the time it was first reached or at
 18    some later time while it was still in effect?
 19    A.     Yes, sir.
 20    Q.     And at the time that you joined any agreement or
 21    understanding, did you know of its illegal purpose?
 22    A.     Yes, sir.
 23    Q.     And finally, was the amount of mixture or substance
 24    containing a detectable amount of cocaine involved in the
 25    offense and attributable to you by virtue of your own conduct
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 33 of 35 PageID #: 11022


       Plea Hearing                                                               33

   1   5 kilograms or more?
   2   A.     Yes, sir.
   3   Q.     How do you plead to the charge?
   4   A.     Guilty.
   5                THE COURT:    Do you know of any reason,
   6   Mr. Bruntrager, why I should not accept your client's plea of
   7   guilty?
   8                MR. BRUNTRAGER:     I know of no reason, Your Honor.
   9                THE COURT:    Ms. Granger?
 10                 MS. GRANGER:     No, Your Honor.
 11                 THE COURT:    Let the record then reflect that the
 12    Court will enter its order, judgment and findings that the
 13    defendant is entering his plea of guilty knowingly,
 14    voluntarily and of his own free will, with full understanding
 15    of the nature and consequences of his plea of guilty; and,
 16    furthermore, that he is knowingly and voluntarily waiving his
 17    right to a trial by a jury and all rights incident thereto.
 18    Further finding that the defendant is fully cognizant to the
 19    range of punishment applicable to the charge, the Court
 20    accepts Defendant's plea of guilty and enters its judgment
 21    finding Defendant guilty beyond a reasonable doubt.
 22                 A presentence investigation report will be ordered.
 23    Sentencing will be set for July 31 at 2:00 in the afternoon.
 24                 Anything else, Mr. Bruntrager?
 25                 MR. BRUNTRAGER:     Judge, I would ask if Ms. Parish
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 34 of 35 PageID #: 11023


       Plea Hearing                                                                34

   1   and I can approach to talk to you at the sidebar, please.
   2                THE COURT:    Do we need a record?
   3                MR. BRUNTRAGER:     No, I don't.
   4                MS. PARISH:    I don't think we need a record.
   5                Can we put headphones on him so he can hear what we
   6   are talking about, if possible?
   7                (Counsel approached the bench and an off-the-record
   8   discussion was held as well as the following discussion:)
   9                MR. BRUNTRAGER:     Ms. Granger reminded us there is
 10    something we need to put on the record very briefly.              That is
 11    that we -- that he has authorized us to waive the filing of
 12    any pretrial motions prior to the plea of guilty this morning.
 13    Mr. Lemons has.
 14                 THE COURT:    Okay.    All right.    That's it for the
 15    record.
 16                 (Further discussions were held off the record.)
 17                 (The proceedings returned to open court.)
 18                 THE COURT:    Anything else, Mr. Bruntrager?
 19                 MR. BRUNTRAGER:     No, sir, nothing else.
 20                 THE COURT:    All right.     Mr. Lemons, we will see you
 21    back on July 31 at 2:00 in the afternoon, then.
 22                 THE DEFENDANT:     Okay.    Thank you.
 23                 THE COURT:    That will conclude this proceeding.
 24                 (The proceedings concluded at 12:14 p.m.)
 25
Case: 4:15-cr-00404-HEA Doc. #: 2291 Filed: 07/02/19 Page: 35 of 35 PageID #: 11024




                                       CERTIFICATE


              I, Reagan A. Fiorino, Registered Merit Reporter and
       Certified Realtime Reporter, hereby certify that I am a duly
       appointed Official Court Reporter of the United States
       District Court for the Eastern District of Missouri.
              I further certify that the foregoing is a true and
       accurate transcript of the proceedings held in the
       above-entitled case and that said transcript is a true and
       correct transcription of my stenographic notes.
              I further certify that this transcript contains
       pages 1 through 34 inclusive and was delivered electronically
       and that this reporter takes no responsibility for missing or
       damaged pages of this transcript when same transcript is
       copied by any party other than this reporter.
              Dated at St. Louis, Missouri, this 1st day of July, 2019.




                                /s/ Reagan A. Fiorino
                                Reagan A. Fiorino, CRR, RMR, CCR, CSR
                                Official Court Reporter
